Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 1 of 6




                Exhibit 116
                   Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 2 of 6



                                                     ILLINOIS STATE
                                                           UNIVERSITY

    COLLEGE OF ARTS AND SCIENCES                                                                                   114 Stevenson Hall
    Languages, Literatures, and Cultures                                                                            Campus Box 4300
                                                                                                            Normal, IL 6 l 790-4300
                                                                                                          Telephone: (309) 438-3604
                                                                                                           Facsimile: (309) 438-8038

           December 15, 2015

          Professor Noel Valis
          Chair, Tenure Review Committee
          Department of Spanish and Portuguese
          Yale University
          PO Box 208204
          New Haven CT 06520-8204

          Dear Professor Valis,

          I write in response to your letter of August 18, 2015 requesting my evaluation of the scholarship of
          Professor Susan Byrne.

          As you acknowledged in a previous email, I also provided a similar evaluation in 2013 when Professor
          Byrne was promoted to Term Associate Professor. This current letter is a revised version of my previous
          letter incorporating my evaluation of her most recent publications and responding to the particular set of
(         questions you have now asked me to address.

          I do not recall the first time I personally met Professor Byrne, but I have been aware of her work for
          several years now, and our paths have crossed a number of times at various professional meetings like the
          annual MLA Convention, etc. Additionally, she was elected to the Executive Committee of the Cervantes
          Society of America in 2014, and so recently I have gotten to know her better at several CSA business
          meetings and other events. In this regard, given that her publications include two articles published in
          Cervantes (the journal of the Cervantes Society of America, of which I am the current Editor), I should
          perhaps mention that I played no role in the process of submission, acceptance, and publication of either
          of these two articles, since Tom Lathrop was still serving as Editor at that time.

          Professor Byrne is widely considered to be an important scholar of medieval and early modern Spanish
          literature, particularly in the areas of intellectual and legal history. Her published work can be divided
          into two main areas, each of which corresponds to a number of interrelated articles as well as to three
          significant scholarly monographs. These two areas are: I) the profound influence of early modem
          humanists, pa1ticularly Marsilio Ficino, on the intellectual culture of early modern Spain and beyond; and
          2) resonances of medieval Iberian legal discourse in medieval and early modern Spanish literature,
          principally Don Quixote.

          Byrne's first book, El Corpus Hermeticumy Ires poetas espaiio/es: Francisco de Aldana.fray Luis de
          Leon y San Juan de la Cruz (Juan de la Cuesta, 2007)-which she began as a CUNY doctoral
          dissertation written under the direction of Isaias Lerner- examines the ways i11 which the Corpus
          Hermeticum -through Ficino's 1471 Latin translation (for Cosimo de' Medici); as well as a 1485
          Spanish translation by Diego Guillen de Avila-informs the rheto1ic, theology, and philosophy of the
          book's three titular poets. In this highly nuanced and densely footnoted study, Byrne examines how the
          work of these three distinct poets resonates with specific ideas and syntax drawn from the Co,pus
          Hermeticum. In the work of Francisco de Aldana (a writer who, like Garcilaso de la Vega, represented




         Confidential-- Attorneys' Eyes Only                                                            BYRNE003629
             Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 3 of 6



                                                                                                                        2


     the epitome of the Renaissance soldier-poet) Byrne finds evidence ofa "cosmic" divinity that reveals
     itself through nature (31 ); in the work of Fray Luis de Le6n (the best-known of Spain's Renaissance
     scholar-poets) Byrne detects evidence ofa frustrated mystic who deeply wants to communicate with the
     Divine but cannot manage to do so (31 ); and in the work of San Juan de la Cruz (the most influential of
     the Spain's mystic-poets) Byrne reveals a writer who has successfully communicated with the Divine and
     who wants nothing more than to share the experience (31 ). Divided into three large sections, Byrne first
     examines the way in which these poets transform the Corpus Hermeticum's notion of man as a
     "microcosm" into what she calls a "stoic materialist fatalism" melded with a "spiritual idealism" (51). She
     then examines the question of "transcendence" -which is important for all three poets, but which is
     especially impo1iant for a mystic like San Juan de la Cruz- in order to trace the way in which these
     poetic texts seek to merge the individual "spark of interior divinity" (102) with the "clear pure light"
     ( 191) of a Christian Divine that is nonetheless closely related to the Corpus Hermiticum 's notion of the
     flaming Sun as Demiurge ( 172). This leads Byrne to move in to an examination of the limits of language
     (theological, philosophical, and poetic) in a concluding section that focuses on expressions of the
     "ineffable" in the work of these three poets. Here, Byrne demonstrates that attempts to reconcile the
     "infinite" with the finite nature of human experience ultimately results in poetic notions of an "abyss"
     (223) that has swallowed up time and space (and even free will), leaving behind nothing more (or less)
     than the divine Word (203) -although, again, this overtly Christian divinity remains rhetorically
     connected to the Corpus Hermiticum's demiurgically charged Sun (244-47). In the end, what Byrne
     accomplishes in this book is to not only uncover one of the major literary influences on Spanish
     Renaissance poetry, but also (to a large extent) expose the deep gnostic foundations of both Renaissance
     Christian humanism and Spanish mysticism.

     Building on the ideas explored in this first monograph, Byrne's third bookFicino in Spain (University of
     Toronto Press, 2015) deepens her analysis of the impact of humanism in Spain by focusing principally on
C    Ficino, whose importance for Spain, she believes, has been deliberately obscured by later intellectual
     historians. Indeed, Byrne's overarching project in this book is to dismantle the enduring cultural
     chauvinisms left behind in the wake of Jacob Burckhardt's insistence that Spain was "the villain who
     killed the Italian Renaissance" (Byrne 10) and Marcelino Menendez Pelayo's deliberate substitution of
     Le6n Hebreo for Ficino in Spanish thought as a way of attributing Iberian Neoplatonism to a presumably
     more autochthonous source than an Italian import. As Byrne herself sums up her project: "A consistent
     presence in Spanish letters in the centuries following his death, Marsilio Ficino was decisively written out
     of that literary history at the end of the nineteenth century as those who began to fashion what would
     come to be the Spanish literary canon excised his voice in favour of a purist, all-Spanish approach. In
     what follows, I restore that voice and demonstrate the pervasiveness of the Italian philosopher's thought
     and writings in early modern Spain" (3).

     Such a restorative project is divided into six chapters. ·111 order to establish the extent of Ficino's presence
     and prominence in the intellectual history of the Iberian Peninsula, chapter one ("Ficino in Spanish
     Libraries") provides an exhaustive inventory, supported by a great deal of archival research, of Iberian
     holdings ofFicino's works from the late 15th through the early 17th centuries. Having established the
     vast presence of Ficino' s writings across the intellectual landscape of early modern Spain, chapter two
     ("Ficino as Authority in Sixteenth-Century Spanish Letters") examines the ways in which Ficino's
     omnipresent Renaissance reworking of Plato (re-contextualized for an early modern Christian audience)
     insinuated its way into numerous Spanish texts. In what is the most extended chapter in Byrne's book,
     her discussion here ranges both far and wide, tracing the sources ofFicinian ideas on theology, medicine,
     astrology, mathematics, demons, free will, beauty, law, and love (among several others) in such early
     modern Spanish literary texts as Guzman de A/farache, La pfcara Justina, El viaje de/ Parnaso, "El
     coloquio de los perros," and Don Quixote (again, among many, many others).

(



    Confidential-- Attorneys' Eyes Only                                                               BYRNE003630
             Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 4 of 6



                                                                                                                       3


     Chapter three ("Ficino as Hermes Trismegistus") pivots back to the topic of Byrne's first book. One can
     see in this chapter, perhaps, the conceptual seed that eventually grew into Ficino in Spain. Here, Byrne
     revisits many of the ideas explored in El Corpus Hermeticum y tres poetas espafio/es in order to both '
     contextualize these ideas within her larger argument regarding the place ofFicino in the intellectual
     histmy of Spain and to provide an English-language overview of her early monographic topic for a wider
     readership. Byrne's essential point in this chapter-which she again makes while exhaustively tracing
     the connections between Ficino and several early modern Spanish writers-- is that "Ficino's Pimander
     translation came in at the highest levels of Spanish court (and Church) society" (118), such that "the
     Ficinian version of He,mes as magus and spiritual guide to the secrets of the cosmos remains pervasive
     even today in Spanish letters" (141).

     Like chapter two, chapter four ("Persistence and Adaptation ofHermetic-Neoplatonic Imagery") builds
     on its immediate predecessor in order to further map Spain's early modern Ficinian literary geography,
     Focusing on three hermetic tropes from Pimander (i.e., Sun, Fire, and Resurrection), this chapter finds
     vestiges of these tropes in Fray Luis de Leon's poetry, in Lope de Vega's La dama boba, in Cervantes's
     Don Quixote, and in Francisco de Aldana's "Octavas sobre eljucio final."

      At chapter five ("Ficino as Plato"), Byrne's book once again pivots to a wider discussion ofNeoplatonism
      in early modern Spain. Here Byrne examines Ficino's impact ("This radical change in perception must be
    . attributed in large part to Ficino's writings and translations, which had made Plato available, orthodox,
      and a frequent topic of discussion" (167)) on the theological debates of the period (including within the
      mystic poetry of San Juan de la Cruz). Chapter six ("Persistence of Political-Economic Platonism")-
      which is for me, perhaps, the most interesting chapter of the entire book- continues the discussion of
      chapter five but turns its focus to Ficino's impact on the political debates that surrounded Spain's
(     establishment of the world's first truly global empire, and which increasingly revolved around discussions
      of Plato's Republic, Driving home her point about the ubiquity of Ficino's ideas on the intellectual
      history of Spain (even as she demonstrates why they were driven underground), Byrne traces the ways in
      which early modern Ficinian arguments about government continued to evolve throughout the ensuing
      centuries: "At the turn of the nineteenth and twentieth centuries, 'Platonic' had also become the all-
      embracing accepted term for political discontents. The phrase 'Platonic republic' was use to dec1y
      contemporary movements like communism and socialism. [ ... ] In Spanish letters, the adjective
      'Platonic' had evolved from simply onomastic descriptor of a philosophical school to founding principle
      of a religious order, fictional preceptive ideals, positive agrarian policy, and finally, negative destructive
      collectivism to be understood as predictor of the end of human dignity and liberty" (212).

     Byrne's two monographic studies of the Corpus Hermeticum and of Ficino's influence in Spain are
     related to and intertwined with a number of separately published articles. Her 2005 Caliope essay on
     "Neostoic Pyrotechnics in Francisco de Aldana and San Juan de la Cruz" covers a terrain similar to that
     explored in her book on the Corpus Hermeticum, but with a special attention on the pyr technik6n (the
     "creative fire" [88]) of the Hermetic text and its relationship to Aldana's and San Juan's representations
     of God. Byrne's 2012 Bulletin of Spanish Studies article, entitled "Cuestionamiento del hermetismo
     ficiniano en dos manuscritos del siglo XV: El Escorial y El Burgo de Osma," starts out as a philological
     study focusing on how Diego Guillen de Avila's Spanish translation of the Corpus Hermeticum made its
     way into the El Escorial libraiy, but then moves to an examination of how the chapter entitled "Pimander"
     ("Poimandres") brought into the discourse of Spanish letters a number ofhe1metic concepts including
     pantheism, transmigration, and metempsychosis. Likewise, the four new peer-reviewed articles published
     (or accepted for publication) since I last review her dossier represent even more nuanced explorations of
     topics that she has spun off from one or another chapter of Ficino in Spain. "Las republicas plat6nica,
     aristotelica y cervantina a la luz del Corregidor Castillo de Bobadilla" expands on her arguments
     regarding Ficino, Plato's Republic, and debates over "raz6n de estado" in Hapsburg Spain. So too her
(    eHwnanista!Cervantes essay on "La raz6n de estado cervantina: Don Quijote II, L" ucoloquio,




    Confidential-- Attorneys' Eyes Only                                                              BYRNE003631
            Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 5 of 6



                                                                                                                    4


     niurmu,·ar, canes muti: Cervantes y las jesuitas" expands and develops an argument also articulated in
     Ficino in Spain on the relationship between Ficino and the establishment of the Jesuit order as seen
     through the lens of"El coloquio de las perros." Her forthcoming article "On the Question ofFicino in
     Spain: From Platonic Theology to Philography" functions in many was as a succinct overview ofByme's
     entire project in Ficino in Spain, while her "Intellectual Life" (co-written with Lia Schwartz) is a pointed
     exploration ofFicino's influence on the evolution of university-level pedagogy as well as general reading
     practices in the transition from the pre-modem to the early modern period,

     Byrne's second major area of study relates to her research into the history of Iberian jurisprudence and its
     rhetorical impact of early modern Spanish literature.

     Her second book, Law and History in Cervantes' "Don Quixote" (University of Toronto Press, 2012),
     along with her two related Cervantes journal articles on the same topic, is the centerpiece of this
     endeavor. Following in the footsteps of Roberto Gonzalez EchevaJTia's own Love and the Law in
     Cervantes, this monograph is part of the once-emerging, now-well-established field oflaw and literature
     studies. Noting that scholars of jurisprudence recognize two established legal traditions, the mos ita/icus
     (Italian practice) and the mos go/lieus (French practice), Byrne's second book seeks to articulate a mos
     hispanicus that she says represented the unrealized dream of Renaissance jurists at the University of
     Salamanca, but which nevertheless can be found within the pages of Cervantes's Don Quixote. Divided
     into seven chapters, Byrne's book provides an overview of the medieval and early modem debates on the
     mos ita/icus and mos go/lieus; traces the development oflbelian legal codes such as the Visigothic Liber
     Judicorum of 645 CE, the related Fuero juzgo of 1241 CE, and the eventual Siete partidas of circa 1265
     CE; and then examines how many of the laws articulated in these medieval and early modern legal codes
     inform various segments of Don Quixote, including the famous windmills episode, the galley slaves
(    episode, the legal definition of Don Quixote's insanity, the laws promulgated by Sancho Panza during his
     governorship of Barataria, and even the invention of Cide Hamete Benengeli as the primary historian
     upon with the text is supposedly based. As Byrne says at the end, "My hope in the preceding has been to
     explore the sixteenth-century historical roots of the combined questioning on the philosophical nexus
     between history and law, and to highlight its treatment by Cervantes" (144). Cervantes, she argues,
     combined law and histmy into a "multifaceted gloss" within his new genre, the novel: "His quixotic mos
     hispanieus does not dismiss out of hand the old laws, as did the mos go/lieus. Nor does it follow the mos
     italieus with an automatic assumption of the viability of those earlier codes in a contemporary context"
     (147).

     Anticipating by at least a decade (in methodology if not topic) her work on the intersection of law and
     histo1y in Don Quixote, Byrne's 2002 La coroniea article, "lPor que una 'niiia de nuef aiios'?: La edad de
     raz6n y la raz6n del poeta de! CMC," also forms part of her second major research area. Noting the
     oddity of the Poem a de Mio Cid's specific mention of the age of the nine-year-old girl who addresses the
     Cid in an early episode, Byrne examines the various definitions of both "age of reason" and "age of
     adulthood" in several pre-modern Iberian legal codes, and argues that the specific age of this girl is not a
     superfluous detail; rather, it is deliberately invoked in order to place her clearly within a legal "age of
     reason" when facing a royal edict that prohibited communication with the banished Cid. In this way, she
     argues, the specific age of the girl is i.ntended to be understood within a legal framework that the Poema's
     intended audience would have easily understood.

     Regarding Professor Byrne's overall scholarly accomplishments and her standing within the scholarly
     community, she has clearly emerged as leading expert in her field. Indeed, in response to your request
     that I compare the quality and impact of her work with that of other leading scholars such as Barbara
     Fuchs, Laura Bass, and Elizabeth Wright, I would say the Byrne compares very favorably to these other
     established scholars. Moreover, as I looked back over her previous work, and as I read through the more
(    recent materials you sent me, I was also struck by how much her work (at least with regard to her detailed




    Confidential-- Attorneys' Eyes Only                                                           BYRNE003632
            Case 3:17-cv-01104-VLB Document 80-22 Filed 05/15/19 Page 6 of 6



                                                                                                                      5


     excavation of the intellectual history of the early modem Iberian world) reminds me of the work of
     historian David Nirenberg ( currently at the University of Chicago). Like Nirenberg's work on the history
     of Jewish thought and social relations in Spain during the medieval and early modern eras, Byrne's work
     is deeply historical and profoundly philosophical in its uncovering of that which remains deliberately
     hidden after so many centuries. Her latest monographic assault on Burckhardtian notions of Spain's
     supposed Renaissance inadequacy reveals that Byrne has emerged as a significant voice in the academy.
     As a Hispanist who is still occasionally shocked to discover how little my colleagues in other fields
     actually know about Spanish intellectual history and its foundational place in the modem world, I am very
     pleased to see a book like Ficino in Spain confront head-on the still-lingering cultural assumptions
     fomented by the Black Legend.

     In summation, Professor Byrne's ' three published monographs (two with the prestigious University of
     Toronto Press); her numerous article-length publications in well-respected journals and volumes; her
     many presentations at important international and national symposia and conferences; and her eleven
     years of teaching experience at Fordham University, SUNY Oneonta, and Yale University all demonstrate
     that she has become a very respected scholar and teacher whose work has already moved the field of
     Spanish Renaissance literature in new and significant directions. I have no doubt that the current breadth,
     depth, and quality of her work to date represent just the beginning of what I expect will be a highly
     productive and internationally impactful career.

     Thank you for giving me this opportunity to evaluate Professor Byrne's scholarship. Please do not
     hesitate to contact me should you have any questions or concerns about this evaluation.

     Best wishes,
(



     Bruce R. Burningham
     Chair of Languages, Literatures, and Cultures
     Professor of Hispanic Studies and Theatre
     (309) 438-3908
     burningham@ilstu.edu




                            An equal opport11nitylaffirmaJive action university encouraging diversity
    Confidential-- Attorneys' Eyes Only                                                                 BYRNE003633
